Title: Thomas Jefferson to Patrick Gibson, 20 October 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello. Oct. 20. 15
          
          Our late letters have happened to cross one another by the way, the messenger which carried mine of the 17th to the Post office having brought on his return yours of the 10th. I regret much the accident which prevented my note for the bank being in time for the term of renewal, and am very thankful for your having supplied it with your own. this shall not happen again. the object of the present is to mention that my affairs in Bedford call me urgently there, but I cannot got go until I know that I may safely draw for my taxes and other demands for which the additional thousand dollars were asked from the bank, as stated in my last letter. if this is effected, be so good as to inform me by return of mail, and state at the same time the date of the note that I may know to provide in time for renewals. Accept my friendly and respectful salutations.
          Th: Jefferson
        